Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,028,537 A to Suman et al. (“Suman”).





Regarding claim 15, Suman’ teaching, further comprising: causing, by the first head unit, the first vehicle to operate according to parameters defined in the protocol based on content of the communications received (col. 33, lines 4 – 22 and col. 35, lines 40 – 56).

Regarding claim 16, Suman teaches a system, comprising: a memory (92; fig. 5) that is configured to store computer instructions; and one or more processors (66, 67; fig. 5) that are configured to execute the computer instructions to: generate a protocol configured to affect operation of vehicle head units; cause transmission of the protocol to head units of vehicles currently located in a defined geographic region (the region being defined by GPS/DGPS 77; col 11, lines 8 - 13); 54receive vehicle-specific information [make, model, year, license number, color] from a subset of the head units of the vehicles located in the defined geographic region in accordance with the protocol (col. 13, lines 32 – 51 at least); generate a content instance including condition information indicating conditions at locations in the defined geographic region based on the vehicle-specific information (the condition being whether the vehicle is disabled or stolen or in distress) and cause transmission of the content instance to the head .

Allowable Subject Matter
Claims 2 – 9, 11 - 14, and 17 - 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of vehicle adaptive protocol implementation, the prior art of record fail to teach, in combination with other limitations, one or more processors are configured to execute further computer instructions to: receive, over the network via the first communication interface, a content instance that includes the second protocol and a set of criteria for evaluating the communications from the second head unit to determine whether to enforce the second protocol, wherein the second protocol is selected based on a determination that the communications satisfy the set of criteria; and further comprising: transmitting, by the first head unit, a communication that includes content specified in the protocol to the second head unit of the second vehicle over the communication channel in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668